Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1 recites the limitation "the OLED lighting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, depend on claim 1, are also rejected under 35 USC 112 (b).

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takanori et al (Pub. No. JP 2016/135555, machine translation is attached) in view of Takaki et al. (Pub. No.: US 2016/0150623 A1). 

Regarding claim 1, Takanori teaches an OLED driving system (paragraph [0018], “input to the drive circuit for each OLED 201. The drive circuit generates a drive current for the OLED 201 according to the luminance signal”) comprising: 
a usage information storage part (FIG. 7, accumulated light emission time storage unit 704) which stores usage information representing an accumulated actual usage time (paragraph [0034], “the integrated light emission time H”) of an OLED lighting device (paragraph [0018], “OLED 201”) with respect to each of a plurality of 
an electric power output part (paragraph [[0029], “driver IC 302”) which outputs an electric power at a changeable electric current value to drive the OLED lighting device at a predetermined target luminance (paragraph [0029], “The set light amount storage unit 701 included in the driver IC 302 is an identifier that identifies the set light amount L for each OLED 201”); 
a usage time arithmetic processor which calculates an actual usage time of the OLED lighting device (paragraph [0034], “the integrated emission time H of the OLED 201 having the OLED number n. For example, when the element temperature of the OLED 201 of the OLED number n is within the temperature range RT3 and the drive current amount is within the range RI3, the integrated light emission time is 112 hours” which implies a use of time arithmetic processor); and 

Takanori does not explicitly disclose a usage information writer which updates the accumulated actual usage time by adding the actual usage time calculated by the usage time arithmetic processor to the accumulated actual usage time stored in the usage information storage part and represented as the usage information with respect to a specific electric current range corresponding to the electric current value of the electric power output from the electric power output part, and causes the usage information storage part to store usage information representing the updated accumulated actual usage time.



	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takanori in view of Takaki to incorporate a usage information writer for correction of Change in Light Amount Occurring when Surrounding Temperature Changes (Takaki, paragraph [0075]).

Regarding claim 2, Takanori as modified above further teaches a luminance calculator which calculates a luminance value (FIG. 11, luminance current value RI1, RI2, RI3 …)  of the OLED lighting device corresponding to the usage information stored in the usage information storage part with respect to each of the electric current ranges (paragraph [0034], “The integrated light emission time storage unit 704 stores the integrated light emission time H for each combination of the temperature range RT of the element temperature at the time of light emission and the range RI of the drive current amount for each OLED 201.FIG. 11 illustrates an integrated emission time table that stores the integrated emission time H of the OLED 201 having the OLED number n”) by using correlation information representing a correlation between the electric current value and the accumulated actual usage time of the OLED lighting device (FIG. 13) , and a corresponding luminance value of the OLED lighting device (FIG. 13).

Regarding claim 3, Takanori as modified above further teaches a prospection acquisition part (Takaki, FIG. 8, 803) which acquires a prospective accumulated actual usage time of the OLED lighting device with respect to each of the current ranges (FIG. 12); and 
a luminance estimator which obtains, based on the prospective accumulated actual usage time acquired by the prospection acquisition part with respect to each of the electric current ranges , prospective usage information corresponding to the usage information with respect to each of the electric current ranges (paragraph [0078], “the preset driving current amounts I1 through IN respectively correspond to the desired light N. Further, the preset driving current amount I.sub.1 indicates the greatest current amount, and the current amounts indicated by the present driving current amounts decrease as the ordinal number increases from “1” to “N”. Thus, the preset driving current amount IN indicates the smallest current amount. Note that supplying the OLEDs 201 each with a corresponding one of the preset driving current amounts I.sub.1 through IN achieves the reception of the same light exposure amount from the OLEDs 201”), and estimates, by using correlation information representing a correlation between the electric current value and the accumulated actual usage time of the OLED lighting device, and a corresponding luminance value of the OLED lighting device, a luminance value of the OLED lighting device corresponding to the usage information stored in the usage information storage part with respect to each of the electric current ranges and corresponding to the obtained prospective usage information with respect to each of the electric current ranges (paragraphs [0079]-[0081]).

Regarding claim 6, Takanori as modified above further teaches a temperature acquisition part (Takaki, FIG. 8, Temperature sensor 320) which acquires a usage temperature of the OLED lighting device (Takaki, FIG. 12, T1, T2, T3), wherein the usage information storage part stores usage information representing the accumulated actual usage time and the usage temperature of the OLED lighting device with respect to each of the electric current ranges different from one another (Takaki, FIG. 12, I1, I2, I3) , and the usage information writer updates the accumulated actual usage time by adding the actual usage time calculated by the usage time arithmetic processor to the accumulated usage time stored in the usage information storage part and represented 

Regarding claim 7, Takanori teaches an OLED driving method paragraph [0018], “input to the drive circuit for each OLED 201. The drive circuit generates a drive current for the OLED 201 according to the luminance signal.”) comprising: 
a usage information storage  step of storing usage information representing an accumulated actual usage time (paragraph [0034], “the integrated light emission time H”) of an OLED lighting device (paragraph [0034], “the integrated light emission time H”) (paragraph [0018], “OLED 201”) in a usage information storage part  (FIG. 7, accumulated light emission time storage unit 704) with respect to each of a plurality of electric current ranges different from one another (FIG. 11, and paragraph [0034], “the range RI of the drive current amount for each OLED 201”); 
an electric power output step of outputting an electric power at a changeable electric current value to drive the OLED lighting device at a predetermined target luminance (paragraph [0029], “The set light amount storage unit 701 included in the driver IC 302 is an identifier that identifies the set light amount L for each OLED 201”); 
a usage time arithmetic processing step of calculating an actual usage time of the OLED lighting device (paragraph [0034], “the integrated emission time H of the OLED 201 having the OLED number n. For example, when the element temperature of the OLED 201 of the OLED number n is within the temperature range RT3 and the drive 

a usage information writing step of updating the accumulated actual usage time by adding the actual usage time calculated in the usage time arithmetic processing step to the accumulated actual usage time stored in the usage information storage part and represented as the usage information with respect to a specific electric current range corresponding to the electric current value of the electric power output in the electric power output step, and causing the usage information storage part to store usage information representing the updated accumulated actual usage time.

Takanori does not explicitly disclose a usage information writing step of updating the accumulated actual usage time by adding the actual usage time calculated in the usage time arithmetic processing step to the accumulated actual usage time stored in the usage information storage part and represented as the usage information with respect to a specific electric current range corresponding to the electric current value of the electric power output in the electric power output step, and causing the usage information storage part to store usage information representing the updated accumulated actual usage time.

Takaki teaches a usage information writing step (FIG. 8, 807 and paragraph [0074], “a cumulative light emission duration updating unit 808”) of updating the accumulated actual usage time by adding the actual usage time calculated in the usage 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takanori in view of Takaki to incorporate a usage information writer for correction of Change in Light Amount Occurring when Surrounding Temperature Changes (Takaki, paragraph [0075]).

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 4, prior art whether stand alone or in combination do not teach the limitation “a second prospection acquisition part which acquires a prospective electric current value; and a lifetime estimator which obtains, based on an available actual usage time representing an actual time until a lifetime luminance value defined as a lifetime of the OLED lighting device and the prospective electric current value acquired by the second prospection acquisition part”. Limitations of claim 4 as a whole are not taught by prior art therefore claim 4 is objected.

Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “second information representing a second correlation between an electric current value and an accumulated actual usage time of the OLED lighting device, and a luminance value of the OLED lighting device when driving the OLED lighting device by applying an electric current to the OLED lighting device at a value higher than the rated electric current value”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831